Case: 1:17-cv-01218-SO Doc #: 21 Filed: 03/24/20 1 of 1. PageID #: 378




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION



KAYTLIN REED, et al.,                        )       Case No.: 1:17-CV-1218
                                             )
       Plaintiffs                            )
                                             )
        v.                                   )       JUDGE SOLOMON OLIVER, JR.
                                             )
NAVIENT SOLUTIONS, LLC,                      )
                                             )
       Defendant                             )       JUDGMENT ENTRY



       The court, having granted Defendant Navient Solutions, LLC’s Motion to Enforce

Arbitration Award (ECF No. 16) and denied Plaintiffs Kaytlin and Steven Reed’s Motion to Lift Stay

(ECF No. 14) in a separate Order on this same date, hereby enters judgment in favor of Defendant

and against Plaintiff, as determined by the arbitrator, in the amount of $128,676.19.

       IT IS SO ORDERED.


                                                     /s/ SOLOMON OLIVER, JR.
                                                     UNITED STATES DISTRICT JUDGE


March 24, 2020
